Pob cuanto, la apelada solicita que desestimemos esta apelación por ser frívola y acompañó a esa solicitud una certificación expedida por el secretario de la corte inferior;
Pob cuanto, señalada la vista de esa moción para el día de ayer en él alegó por escrito la apelante que no se le entregó copia de la certificación mencionada y solicitó que se ordenase le sea entregada y que se señale otro día para la vista de la moción;
Pob cuant,o, si bien debe entregarse a la parte contraria copia de los documentos que se presenten en apoyo de cualquier solicitud, esto no obstante, no es procedente el señalamiento de nuevo día en este caso, no sólo porque antes de la vista de la moción de desestima-ción fué entregada a la apelante copia de dicta certificación sino, principalmente, porque ella sólo contiene constancias de los autos del pleito entre las partes, que tienen que ser conocidas por el apelante;
Pob cuanto, tratándose en este litigio del cobro de varios paga-rés vencidos, los que el demandante presentó en el juicio y que los demandados admitieron fueron suscritos por ellos, sin que presen-taran prueba de haber pagado aquéllos a que se refiere la sentencia, resulta frívola su apelación;
Pob TANToj la apelación interpuesta por los demandados contra la sentencia dictada en este caso es desestimada.